Citation Nr: 0706521	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-21 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include on a secondary basis.

2.  Entitlement to service connection for a right knee 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Regional Office (RO) that denied service connection for back 
and right knee disabilities.  When this case was previously 
before the Board in February 2006, it was noted that service 
connection for the disabilities currently on appeal had been 
denied by the RO in February 1987 (right knee) and August 
1988 (back).  While these determinations had become final, 
the Board found that new and material evidence had been 
submitted, and reopened the claims for service connection for 
right knee and back disabilities.  The claims for service 
connection for these disabilities on the merits were remanded 
for additional development of the record.  Since the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  

The Board noted in the February 2006 remand that the veteran 
had raised a claim for an increased rating for his service-
connected left knee disability.  It does not appear that the 
RO took any action on this matter, and it is again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
residuals of a left knee replacement, for which a 30 percent 
evaluation is in effect.

2.  The veteran's low back disability may not be 
disassociated from the service-connected left knee 
disability.

3.  The service medical records are negative for complaints 
or findings of a right knee disability.

4.  The veteran initially injured his right knee following 
service.

5.  The competent medical evidence of record fails to 
establish that the veteran's current right knee disability, 
to include arthritis, is etiologically related to service or 
his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A low back disability is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).

2.  A right knee disability was not incurred in or aggravated 
by active service; arthritis may not be presumed to have been 
so incurred or aggravated; nor is a right knee disability 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in August 2001 and December 2003 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, private and VA medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a right knee disability, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  While this decision grants service connection 
for a back disability, since the veteran will be provided the 
applicable law as to the assignment of the rating, as well as 
the effective date, if he expresses disagreement with the 
assignment by the RO rating action that effectuates this 
decision, no prejudice to the veteran will result from the 
Board's adjudication of this matter.  Id.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection is in effect for residuals of a left knee 
replacement, evaluated as 30 percent disabling.

	I.  Back disability 

The service medical records are negative for complaints or 
findings pertaining to the spine.  The veteran apparently 
first reported back problems when he was seen in a VA 
outpatient treatment clinic in April 1972.  At that time, he 
complained of pain and weakness in the low back.  He 
described low back pain on several occasions in the 1980, and 
was noted to have lumbosacral strain in September 1983.  

Following a VA examination in August 2001, the pertinent 
diagnoses were bilateral total knee arthroplasties with 
degenerative joint disease of the lumbar spine.  The examiner 
commented that it was her opinion that it was more likely 
than not that the back condition was not related to the left 
knee disability.  It is noted that the claims folder was not 
available for review.  

The veteran was recently afforded a VA examination of the 
spine in July 2006.  The examiner noted that he conducted a 
comprehensive review of the claims folder.  He observed that 
there was no history of any injury to the spine during 
service.  The veteran related that he began to have problems 
after the age of 58 when he had a total left knee 
replacement, followed by a total right knee replacement.  
According to the veteran, he started having on and off 
problems with the lumbar spine.  He added that a private 
physician determined that he had degenerative disc changes of 
the lumbar spine at multiple levels.  Following the 
examination, the diagnosis was multilevel disc degeneration 
of the lumbar spine.  The examiner commented that based on 
his review of the record, a physical examination and in light 
of the history of both knees having total replacements where 
the veteran had been walking with an antalgic gait, it would 
be purely speculative to relate and connect the lumbar spine 
degenerative disease that occurred at a late stage in life to 
the total replacement of the left knee.  He pointed out that 
the veteran underwent surgery on the nonservice-connected 
right knee prior to having surgery on the service-connected 
left knee.  

The evidence supporting the veteran's claim consists 
essentially of an April 2002 statement from W. T. Stillwell, 
M.D., the veteran's private physician.  He noted that the 
veteran had been treated for bilateral total knee 
replacements, as well as by another physician for 
degenerative disease of the lumbosacral spine.  He stated 
that although the veteran was initially injured in the left 
knee in service, it was as likely as not that the back 
condition was causally related to the progressive 
deterioration of the left knee, based upon a review of the 
veteran's available medical records.  Dr. Stillwell noted 
that the veteran had chronic residuals consisting of 
persistent chronic pain in the lumbosacral spine.  

Although it is true that Dr. Stillwell did not have all of 
the veteran's medical records, he was his treating physician, 
and had reviewed some records. In addition, even the July 
2006 opinion of the VA physician acknowledges that the total 
knee replacements would have resulted in an antalgic gait.  
In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  The Board concludes that the evidence is at least 
in equipoise and, accordingly, service connection for a low 
back disability is warranted.  

	II.  Right knee 

The evidence supporting the veteran's claim includes his 
statements, and some medical evidence, including statements 
from a private physician.  A June 1982 VA examination 
diagnosed osteoarthritis of the right knee.  In January 2001, 
Dr. Stillwell related that the veteran had been treated in 
that office for many years and had undergone bilateral total 
knee replacements.  He noted that the veteran had been seen 
initially because of injuries directly related to his injury 
in service.  He stated that the injuries and subsequent 
surgery led to the development of progressive arthritis that 
culminated in joint replacements.  In an April 2002 
statement, Dr. Stillwell concluded that although the veteran 
was initially injured in the left knee in service, it was as 
likely as not that the right knee disability was causally 
related to the progressive deterioration of the left knee, 
based upon a review of the veteran's available medical 
records.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  The 
service medical records are negative for complaints or 
findings of a right knee disability.  A private physician 
reported in August 1961 that he had provided the veteran 
treatment from December 1960 to June 1961 for injuries to the 
right knee.

The veteran was seen in a VA outpatient treatment clinic in 
November 1968 and related that he had hurt his right knee in 
an accident in 1955.  He maintained that he had surgery six 
months later, without relief.  

During a VA examination in May 1976, the veteran described an 
injury to the right knee at work in 1955, with a subsequent 
medial meniscectomy.  The diagnosis following the examination 
was residuals of a meniscectomy of each knee, with 
degenerative changes.  The examiner commented that he did not 
believe that the right knee condition was due to the service-
connected left knee status.  

The veteran was again examined by the VA in August 2001.  It 
was reported that the veteran had a total knee arthroplasty 
of the left knee in 1989 and, about six months later, one was 
performed on the right knee.  The pertinent diagnosis was 
bilateral total knee arthroplasty.  The examiner commented 
that it was more likely the right knee condition was not 
related to the left knee disability.  

Another VA examination was conducted in July 2006.  The 
examiner noted that the veteran reported that within six 
months of his discharge from service, he twisted his right 
knee at work, and this resulted in surgery on that knee.  It 
was indicated that veteran did not have problems with the 
right knee for a long period of time following the surgery.  
Then, after the total knee arthroplasty of the right knee, 
the veteran again did well for 15 years.  Following the 
examination, the pertinent diagnosis was right knee total 
arthroplasty.  The examiner stated that, based on the review 
of the veteran's record, the history, and physical 
examination, it must be noted that the veteran had a 
Workman's Compensation injury to the right knee after service 
and that the subsequent operation was done prior to any left 
knee surgery.  The examiner added that this indicated that 
the right knee, which was injured after the in-service left 
knee injury, had no relationship to the left knee disability 
and was independently injured.  He concluded that it was his 
opinion, after a review of the record and physical 
examination, and in light of the history summarized above, 
that the right knee joint arthroplasty had no relevant 
connection to the service-connected left knee injury.  The 
Board finds that this opinion has the most probative value 
since it was predicated on a comprehensive review of the 
claims folder.  

The Court has addressed the question of the weight to be 
accorded to medical opinions of the claimant's treating 
physician.  In Guerrieri v. Brown, 4 Vet. App. 467 (1993), 
the Court specifically declined to adopt the "treating 
physician" rule.  In Schisler v. Heckler, 787 F.2d. 76, 81 
(2nd Cir. 1986), the United States Court of Appeals for the 
Second Circuit promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.  In White v. Principi, 243 
F. 3d (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit upheld the determination of the Court 
that failed to adopt the "treating physician" rule.  In 
light of the fact that the VA examiner reviewed the veteran's 
entire medical record, the Board finds that it is of greater 
probative value than the opinion rendered by Dr. Stillwell.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
a right knee disability, to include on a secondary basis. 


ORDER

Service connection for a low back disability is granted.

Service connection for a right knee disability, to include on 
a secondary basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


